Bloodworth, J.
A special presentment was returned by the grand jury of Carroll county, charging the accused with the offense of fraudulent insolvency of a bank; the bank involved being the Citizens Bank of Carrollton, Ga. The defendant filed a plea in abatement, alleging that the special presentment was of no force and effect, because named members of the grand jury were depositors in said bank, or related within the prohibited degree to depositors or stockholders in said bank, or related to a contributor to a fund to be used to employ counsel to prosecute defendant. All of the disqualifications referred to in said .plea were propter affectum. Upon the trial of the plea in abatement the court directed a verdict against the plea, .and the defendant excepted pendente lite, and in his bill of exceptions assigns error on the exceptions pendente lite. Under the ruling in Bitting v. State, 165 Ga. 55 (2), 59-64 (139 S. E. 877), the court did not err in directing a verdict against the plea in abatement. The second headnote in the Bitting case is made the first headnote in this case.
Headnotes 2 and 3 to this case are copies of headnotes 1 and 2 to a decision by the Supreme Court, written in answer to questions certified to that court by this court. For the full decision of the Supreme Court see 167 Ga. (145 S. E.) Reference to the Supreme Court decision renders unnecessary a discussion of these headnotes. Under these rulings of the Supreme Court the two special grounds of the motion for a new trial are meritorious, and the judge of the trial court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, G.J., and Luke, J., concur.